Notice of Pre-AIA  or AIA  Status
 	The present application 16/907,023, filed on 6/19/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
first action pre-interview communication
Claims 1-20 are pending in this application.
No response received on First action interview pilot program -pre-interview communication PTOL-413FP mailed on 5/10/2022, for additional information see MPEP 706.07(a) and 37CFR 1.136(a) and 1.136(a)(1)(i)
Examiner acknowledges applicant’s request for first action interview filed on 6/19/2020.
Drawings
The Drawings filed on 6/19/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020; 6/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, PTO-1449 mailed on 5/10/2022.






Statutory Review under 35 USC § 101
Claims 1-13 are directed to A system for managing documents based on a backup infrastructure,  have been reviewed.
 	Claims 1-13 appear to be statutory, as the computing device includes hardware (at least one data processor) as disclosed in ¶ 0036, 0038, 0050 of the applicant’s specification referring to physical processor cores

Claim 14-18,19-20 is directed  a method and have been reviewed.
 	Claim 14-18,19-20 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions











Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, recite:
 	“A system for managing documents based on a backup infrastructure, the system comprising: 
 	a first computing device for executing workflow operations, wherein the first computing device comprises one or more hardware processors; 
 	a second computing device for managing storage operations, wherein the second computing device comprises one or more hardware processors; 
 	one or more data storage devices for storing the backup copies; 
 	a database management host computing device communicatively coupled with the first computing device and hosting a database management system that maintains a database comprising document-associated metadata, wherein the host computing device comprises one or more hardware processors; 
 	wherein the first computing device is configured to execute workflow operations comprising: 
 	receive input from a user interface, wherein the input comprises a first document in a native document format and further comprises information associated with the first document, extract metadata from the first document, transmit the extracted metadata and the received information to the database management system, to be stored to the database, and 
 	notify the second computing device that a new document has been received; wherein the second computing device is configured to: cause one or more backup copies of the first document to be generated and stored to the one or more data storage devices, 
 	wherein the one or more backup copies are in a backup format distinct from the native document format, and further wherein the second computing device manages lifecycle of the one or more backup copies; and 
 	wherein the first computing device is further configured to, when a workflow operation executing thereon needs the first document, cause the first document to be restored from the one or more backup copies on the one or more data storage devices to the native document format”, these limitations can be performed by a generic computer.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
 	That is, other than reciting “by a processor” and/or “memory”, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, but for the “by a processor” , “memory”, language,  “document-associated metadata”, “input comprises a first document” , “extract metadata from the first document”, received information to the database management system”, “workflow operations”, “receive input from a user interface”, “ extract metadata”, “notify the second computing device that a new document”,” more backup copies are in a backup format……… native document format”, as drafted,  is a process database management workflow….backup of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” receiving data of abstract ideas.  Accordingly, the claim 1, recites an abstract idea.
Step 2A Prong 2 Integration into a practical application
 This judicial exception is not integrated into a practical application.  In particular, the claim 1, only recites one additional element - managing documents based on a backup infrastructure  “input comprises a first document” , “extract metadata from the first document”, received information to the database management system”, “workflow operations”, “receive input from a user interface”, “ extract metadata”, “notify the second computing device that a new document”,” more backup copies are in a backup format,,,,,,,,,, native document format”.  The processor in these steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function “extract metadata from the first document”, “received information to the database management system”, “extracted metadata’, “a new document”,  such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim 1, is directed to an abstract idea.

Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “workflow operations”, “receive input from a user interface”, “ extract metadata”, “notify the second computing device that a new document”, user thinking that the overall initiating a synching steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim 1 is not patent eligible. See MPEP 2106.05(b)(I).  
Claim 14 recites: “A method for managing documents based on a backup infrastructure, the method comprising:
 	by a first computing device comprising one or more hardware processors and computer memory, executing a first workflow that comprises:
 	receiving data in a native document format, 
 	assigning a unique document identifier to the data, 
 	saving to a first database metadata extracted from and associated with the data, 
 	generating one or more backup copies of the data, wherein each backup copy is in a backup format distinct from the native document format, and 
 	storing the one or more backup copies to an object store, wherein the object store is hosted by one or more data storage devices, and wherein the one or more backup copies remain in the object store subject to retention preferences associated with the document identifier; and 
 	when a workflow operation executing at the first computing device needs the first document, causing the first document to be restored from the one or more backup copies on the one or more data storage devices to the first computing device, wherein the first document is restored to the native document format”, these limitations can be performed by a generic computer.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
 	That is, other than reciting “by a processor” and/or “memory”, nothing in the claim element precludes the step from practically being performed in the mind.  
 	For example, but for the “by a processor” , “memory”, language “receiving data”; “assigning a unique document identifier”, “saving to a first database metadata extracted”, “generating one or more backup copies”, “first document to be restored from the one or more backup copies”, “first document is restored to the native document format”, as drafted,  is a process of “each backup copy is in a backup format distinct from the native document format” of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” receiving data of abstract ideas.  Accordingly, the claim 14 recites an abstract idea.


Step 2A Prong 2 Integration into a practical application

This judicial exception is not integrated into a practical application.  In particular, the claim 14 only recites one additional element – “receiving data”; “assigning a unique document identifier”, “saving to a first database metadata extracted”, “generating one or more backup copies”.  The processor in these steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function “first document is restored to the native document format”, as drafted,  is a process of “each backup copy is in a backup format distinct from the native document format”, such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim 14 is directed to an abstract idea.
Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “first document to be restored from the one or more backup copies”, “first document is restored to the native document format”, as drafted,  is a process of “each backup copy is in a backup format distinct from the native document format” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim 1,19,20 is not patent eligible. See MPEP 2106.05(b)(I).  

Claim 19 recites: “A method for managing documents based on a backup infrastructure, the method comprising: 
 	by a first computing device comprising one or more hardware processors, executing a first workflow comprising:
 	 receiving data in a native document format, 
 	assigning a unique document identifier to the data, 
 	generating a first backup copy of the data, wherein the backup copy is in a backup format distinct from the native document format, and 
 	storing the first backup copy to one or more data storage devices;
 	 by the first computing device, selecting a second workflow for email handling; wherein executing the second workflow by the first computing device comprises:
 	 identifying an email message comprising information associated with the unique document identifier, where in the information was created outside the first workflow and the second workflow; 
 	converting the email message into a distinct document, wherein each attachment in the email message is also saved as a distinct document; 
 	creating an association between each distinct document and the unique document identifier;
 	 generating a second backup copy of each distinct document, wherein each second backup copy is in a backup format distinct from a native document format of each distinct document: 
 	storing the second backup copies to the one or more data storage devices; 
 	when at least one distinct document is needed by an operation in a workflow, restoring the at least one distinct document on demand from a corresponding second backup copy; and 
 	further wherein the second backup copies remain on the one or more data storage devices subject to lifecycle preferences associated with the unique document identifier”, these limitations can be performed by a generic computer.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
 	That is, other than reciting “by a processor” and/or “memory”, nothing in the claim element precludes the step from practically being performed in the mind.  
For example, but for the “by a processor” , “memory”, (computing device)  language, “managing documents”, “receiving data in a native document format”, “assigning a unique document identifier”, “generating a first backup copy of the data”, “selecting a second workflow for email”, “identifying an email message”, “creating an association between each distinct document and the unique document identifier”, “generating a second backup copy”, “storing the second backup copies”, “when at least one distinct document………”, as drafted,  is a process and/or “generating a first backup copy of the data”, “selecting a second workflow for email”, of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” receiving data of abstract ideas.  Accordingly, the claim19, recites an abstract idea.
Step 2A Prong 2 Integration into a practical application

This judicial exception is not integrated into a practical application.  In particular, the claim 19 only recites one additional element – “receiving data in a native document format”, “assigning a unique document identifier”, “generating a first backup copy of the data”, “selecting a second workflow for email”, “identifying an email message”.  The processor in these steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function “creating an association between each distinct document and the unique document identifier”, “generating a second backup copy”, “storing the second backup copies”, “when at least one distinct document………”, such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim 19, is directed to an abstract idea.
Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform  “generating a first backup copy of the data”, “selecting a second workflow for email”, “identifying an email message”  user thinking that the overall initiating a synching steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim 19, is not patent eligible. See MPEP 2106.05(b)(I).  

Claim 2 recites: “wherein the system maintains a plurality of documents, including the first document, as backup copies in an object store hosted by the one or more data storage devices and managed by the second computing device; and
 	wherein access to the backup copies is by restore operations managed by the second computing device”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 3 recites: “wherein each of the backup copies is in a backup format that differs from a native document format of a corresponding document received by the system”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites: “a webserver computing device deployed in a cloud computing environment for presenting the user interface using a browser”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites: “a webserver computing device deployed in a cloud computing environment for presenting the user interface using a browser, and wherein the first workflow is invoked by user access to the user interface”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites: “a third computing device for generating and restoring backup copies, wherein the third computing device comprises one or more hardware processors; and
wherein to cause the one or more backup copies to be generated and stored, the second computing device is configured to instruct the third computing device to generate the one or more backup copies and further instructs the third computing device to store the one or more backup copies to the one or more data storage devices”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites: “wherein the third computing device is configured to execute a file system data agent for receiving the first document from the first computing device and a media agent for generating the one or more backup copies and storing them to the one or more data storage devices”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites: “wherein when the first document is needed by an operation in a workflow, the first computing device is configured to retrieve at least some of the metadata and at least some of the information associated with the first document from the first database”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 9 recites: “wherein the first workflow is invoked by user access to a webserver computing device; and
 	wherein the first computing device supplies a user interface to the web browser executing on the webserver”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 10 recites: “wherein the first computing device is implemented in a cloud computing environment; and
 	wherein the one or more data storage devices that host the object store are implemented as cloud storage resources in the cloud computing environment”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 11 recites: “wherein the one or more backup copies are generated by a data agent and a media agent based on configuration preferences supplied by a storage manager that is communicatively coupled to the first computing device;
 	wherein the storage manager executes on the second computing device;
 	wherein the data agent and the media agent execute on a third computing device manager that is communicatively coupled to the first computing device and to the second computing device; and
 	wherein the backup infrastructure comprises the storage manager, the data agent, and the media agent”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 12 recites: “wherein the storage manager supplies lifecycle preferences for the one or more backup copies, and further wherein the storage manager manages the one or more backup copies based on the lifecycle preferences”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 13 recites: “wherein the system is implemented as software-as-a- service in a cloud computing environment”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 15 recites: “wherein access to the one or more backup copies is by restore operations managed by a storage manager that executes on a second computing device that is communicatively coupled to the first computing device; and
 	wherein the storage manager supplies the retention preferences associated with the document identifier”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 16 recites: “wherein the data is a new contract, and further comprising:
 	selecting the first workflow from a plurality of workflows based on determining that the data is a new contract:
 	selecting routing rules for the first workflow based on determining that the data is a new contract;
 	routing the new contract to parties according to the routing rules;

 	when the routing is complete, closing a transaction associated with intake of the new contract”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 17 recites: “determining that a user is resuming a contract transaction, wherein the data is a contract assigned the unique document identifier;
 	searching the first database for metadata associated with the contract;
 	restoring the contract from the one or more backup copies in the object store based on the unique document identifier retrieved from the first database;
 	populating a user interface with the restored contract;
 	selecting routing rules for the contract based on a type of document:
 	routing the contract to parties according to the routing rules; and
 	when the routing is complete, closing the transaction for the contract”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


















CLAIM INTERPRETATION

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-20 in this application (16/907,023) are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
In view of three-prong analysis in MPEP 2181, the claim limitation
Claims 1, recite:
 	“A system for managing documents based on a backup infrastructure, the system comprising: 
 	a first computing device for executing workflow operations, wherein the first computing device comprises one or more hardware processors; 
 	a second computing device for managing storage operations, wherein the second computing device comprises one or more hardware processors; 
 	one or more data storage devices for storing the backup copies; 
 	a database management host computing device communicatively coupled with the first computing device and hosting a database management system that maintains a database comprising document-associated metadata, wherein the host computing device comprises one or more hardware processors; 
 	wherein the first computing device is configured to execute workflow operations comprising: 
 	receive input from a user interface, wherein the input comprises a first document in a native document format and further comprises information associated with the first document, extract metadata from the first document, transmit the extracted metadata and the received information to the database management system, to be stored to the database, and 
 	notify the second computing device that a new document has been received; wherein the second computing device is configured to: cause one or more backup copies of the first document to be generated and stored to the one or more data storage devices, 
 	wherein the one or more backup copies are in a backup format distinct from the native document format, and further wherein the second computing device manages lifecycle of the one or more backup copies; and 
 	wherein the first computing device is further configured to, when a workflow operation executing thereon needs the first document, cause the first document to be restored from the one or more backup copies on the one or more data storage devices to the native document format.
Prong A is met because: the claim element recites “document-associated metadata”, “input comprises a first document” , “extract metadata from the first document”, received information to the database management system”, “workflow operations”, “receive input from a user interface”, “ extract metadata”, “notify the second computing device that a new document”,” more backup copies are in a backup format……… native document format”, which is a generic placeholder for performing acts. The specification recites (para: 0051-0059, 0062-0066,0080-0089) may be hardware or software or combination (such as programming instructions) running on a microprocessor or generic computer.  No specific definition for workflow operations, backup copies…..is not a sufficiently definite name of structure in this art.
Prong B is met because: the generic placeholder (document-associated metadata”, “input comprises a first document” , “extract metadata from the first document”, received information to the database management system”, “workflow operations”, “receive input from a user interface”, “extract metadata”, “notify the second computing device that a new document”,” more backup copies are in a backup format) is modified by functional language (without reciting sufficient structure to perform the recited function) and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “workflow operations”, “extract metadata”….. mere performing acts using generic computer.
Prong C is met because: this claim 1, element(s) is not further modified by sufficient structure or material for performing the claimed function As such specification recites (para 0051-0059, 0062-0066,0080-0089) does not provide adequate structure for performing the entire claimed function and/or fails to clearly link the structure to the function.

Claim 14 recites: “A method for managing documents based on a backup infrastructure, the method comprising:
 	by a first computing device comprising one or more hardware processors and computer memory, executing a first workflow that comprises:
 	receiving data in a native document format, 
 	assigning a unique document identifier to the data, 
 	saving to a first database metadata extracted from and associated with the data, 
 	generating one or more backup copies of the data, wherein each backup copy is in a backup format distinct from the native document format, and 
 	storing the one or more backup copies to an object store, wherein the object store is hosted by one or more data storage devices, and wherein the one or more backup copies remain in the object store subject to retention preferences associated with the document identifier; and 
 	when a workflow operation executing at the first computing device needs the first document, causing the first document to be restored from the one or more backup copies on the one or more data storage devices to the first computing device, wherein the first document is restored to the native document format”.
Prong A is met because: the claim element recites “receiving…”; “assigning…” saving to a first database metadata extracted…”;” generating one or more backup copies ….”;” storing the one or more backup copies……” which is a generic placeholder for performing acts. The specification recites (para 0051-0059, 0062-0066,0080-0089) may be hardware or software or combination (such as programming instructions) running on a microprocessor or generic computer.  No specific definition for workflow operations, backup copies…..is not a sufficiently definite name of structure in this art.
Prong B is met because: the generic placeholder (“receiving…”; “assigning…” saving to a first database metadata extracted…”;” generating one or more backup copies ….”;” storing the one or more backup copies……”) is modified by functional language (without reciting sufficient structure to perform the recited function) and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “assigning…” saving to a first database metadata extracted…”;” generating one or more backup copies mere performing acts (backup copies) using generic computer.
Prong C is met because: this claim 1, element(s) is not further modified by sufficient structure or material for performing the claimed function As such specification recites (para 0051-0059, 0062-0066,0080-0089) does not provide adequate structure for performing the entire claimed function and/or fails to clearly link the structure to the function.
Claim 19 recites: “A method for managing documents based on a backup infrastructure, the method comprising: 
 	by a first computing device comprising one or more hardware processors, executing a first workflow comprising:
 	 receiving data in a native document format, 
 	assigning a unique document identifier to the data, 
 	generating a first backup copy of the data, wherein the backup copy is in a backup format distinct from the native document format, and 
 	storing the first backup copy to one or more data storage devices;
 	 by the first computing device, selecting a second workflow for email handling; wherein executing the second workflow by the first computing device comprises:
 	 identifying an email message comprising information associated with the unique document identifier, where in the information was created outside the first workflow and the second workflow; 
 	converting the email message into a distinct document, wherein each attachment in the email message is also saved as a distinct document; 
 	creating an association between each distinct document and the unique document identifier;
 	 generating a second backup copy of each distinct document, wherein each second backup copy is in a backup format distinct from a native document format of each distinct document: 
 	storing the second backup copies to the one or more data storage devices; 
 	when at least one distinct document is needed by an operation in a workflow, restoring the at least one distinct document on demand from a corresponding second backup copy; and 
 	further wherein the second backup copies remain on the one or more data storage devices subject to lifecycle preferences associated with the unique document identifier”.  
Prong A is met because: the claim element recites “receiving…..; generating….. assigning……..backup copy…….. selecting a second workflow…… identifying an email message…..converting …………. is modified by functional language (without reciting sufficient structure to perform the recited function) and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are “converting the email message….”;” creating…..document…..”;” generating a second backup copy….” mere performing acts (backup copy) using generic computer.
Prong B is met because: the generic placeholder (“receiving…..; generating….. assigning……..backup copy…….. selecting a second workflow…… identifying an email message…..converting …………. ) is modified by functional language (without reciting sufficient structure to perform the recited function) and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are backup copy…….. selecting a second workflow…… identifying an email message…..converting …………. mere performing acts (backup copies) using generic computer.

Prong C is met because: this claim 1, element(s) is not further modified by sufficient structure or material for performing the claimed function As such specification recites (para 0051-0059, 0062-0066,0080-0089) does not provide adequate structure for performing the entire claimed function and/or fails to clearly link the structure to the function.
 	Claims 2-13,15-18,20 are rejected in the above analysis of claims 1,14,19, and claims 2-13,15-18,20  are rejected on that basis.

Claim 7 recites: “wherein the third computing device is configured to execute a file system data agent for receiving the first document from the first computing device and a media agent for generating the one or more backup copies and storing them to the one or more data storage devices”
	In the analysis of claim 1, Prong A,B and C,  further the specification recites that the “media agent “ can be hardware or software (such as programming instructions) running on a microprocessor or generic computer (spec: 0056-0057,0060,0065-0068).  No specific definition for the term “module” is provided.  The term “media agent” is not a sufficiently definite name of structure in this art.
 	Similarly, claim 11, is rejected in analysis of claim 1, claim 7 rationale, and claim 11 is rejected on that basis.




35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

Claims 1, recite:
 	“A system for managing documents based on a backup infrastructure, the system comprising: 
 	a first computing device for executing workflow operations, wherein the first computing device comprises one or more hardware processors; 
 	a second computing device for managing storage operations, wherein the second computing device comprises one or more hardware processors; 
 	one or more data storage devices for storing the backup copies; 
 	a database management host computing device communicatively coupled with the first computing device and hosting a database management system that maintains a database comprising document-associated metadata, wherein the host computing device comprises one or more hardware processors; 
 	wherein the first computing device is configured to execute workflow operations comprising: 
 	receive input from a user interface, wherein the input comprises a first document in a native document format and further comprises information associated with the first document, extract metadata from the first document, transmit the extracted metadata and the received information to the database management system, to be stored to the database, and 
 	notify the second computing device that a new document has been received; wherein the second computing device is configured to: cause one or more backup copies of the first document to be generated and stored to the one or more data storage devices, 
 	wherein the one or more backup copies are in a backup format distinct from the native document format, and further wherein the second computing device manages lifecycle of the one or more backup copies; and 
 	wherein the first computing device is further configured to, when a workflow operation executing thereon needs the first document, cause the first document to be restored from the one or more backup copies on the one or more data storage devices to the native document format., invokes 35 USC 112(f) or pre-AIA  35 USC 112,sixth paragraph (as stated above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
 	In view of specification para 0051-0059, 0062-0066,0080-0089is devoid of adequate structure to perform the claimed function.  In particular, the specification merely recites “document-associated metadata”, “input comprises a first document” , “extract metadata from the first document”, received information to the database management system”, “workflow operations”, “receive input from a user interface”, “ extract metadata”, “notify the second computing device that a new document”,” more backup copies are in a backup format……… native document format”, does not describe a particular structure for performing the function.  Therefore, the  claim 1, is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
 	Claims 2-13 depend from claim 1, are rejected in the analysis of claim 1 above, the claims 2-13 are rejected on that basis.
Claim 14 recites: “A method for managing documents based on a backup infrastructure, the method comprising:
 	by a first computing device comprising one or more hardware processors and computer memory, executing a first workflow that comprises:
 	receiving data in a native document format, 
 	assigning a unique document identifier to the data, 
 	saving to a first database metadata extracted from and associated with the data, 
 	generating one or more backup copies of the data, wherein each backup copy is in a backup format distinct from the native document format, and 
 	storing the one or more backup copies to an object store, wherein the object store is hosted by one or more data storage devices, and wherein the one or more backup copies remain in the object store subject to retention preferences associated with the document identifier; and 
 	when a workflow operation executing at the first computing device needs the first document, causing the first document to be restored from the one or more backup copies on the one or more data storage devices to the first computing device, wherein the first document is restored to the native document format”, invokes 35 USC 112(f) or pre-AIA  35 USC 112,sixth paragraph (as stated above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
 	In view of specification para 0051-0059, 0062-0066,0080-0089is devoid of adequate structure to perform the claimed function.  In particular, the specification merely recites “receiving…”; “assigning…” saving to a first database metadata extracted…”;” generating one or more backup copies ….”;” storing the one or more backup copies……” does not describe a particular structure for performing the function.  Therefore, the  claim 1, is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
 	Claims 15-18 depend from claim 14, are rejected in the analysis of claim 14 above, the claims 15-18 are rejected on that basis.
Claim 19 recites: “A method for managing documents based on a backup infrastructure, the method comprising: 
 	by a first computing device comprising one or more hardware processors, executing a first workflow comprising:
 	 receiving data in a native document format, 
 	assigning a unique document identifier to the data, 
 	generating a first backup copy of the data, wherein the backup copy is in a backup format distinct from the native document format, and 
 	storing the first backup copy to one or more data storage devices;
 	 by the first computing device, selecting a second workflow for email handling; wherein executing the second workflow by the first computing device comprises:
 	 identifying an email message comprising information associated with the unique document identifier, where in the information was created outside the first workflow and the second workflow; 
 	converting the email message into a distinct document, wherein each attachment in the email message is also saved as a distinct document; 
 	creating an association between each distinct document and the unique document identifier;
 	 generating a second backup copy of each distinct document, wherein each second backup copy is in a backup format distinct from a native document format of each distinct document: 
 	storing the second backup copies to the one or more data storage devices; 
 	when at least one distinct document is needed by an operation in a workflow, restoring the at least one distinct document on demand from a corresponding second backup copy; and 
 	further wherein the second backup copies remain on the one or more data storage devices subject to lifecycle preferences associated with the unique document identifier”, invokes 35 USC 112(f) or pre-AIA  35 USC 112,sixth paragraph (as stated above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
 	In view of specification para 0051-0059, 0062-0066,0080-0089is devoid of adequate structure to perform the claimed function.  In particular, the specification merely recites “receiving…”; “assigning…” saving to a first database metadata extracted…”;” generating one or more backup copies ….”;” storing the one or more backup copies……” does not describe a particular structure for performing the function.  Therefore, the  claim 1, is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
 	Claim 20 depend from claim 19, are rejected in the analysis of claim 19 above, the claims 20 is rejected on that basis.  

Claim 7 recites: “wherein the third computing device is configured to execute a file system data agent for receiving the first document from the first computing device and a media agent for generating the one or more backup copies and storing them to the one or more data storage devices”
 	In view of specification para 0056-0057,0060,0065-0068 is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph 
Similarly, claim 11, is rejected in analysis of claim 1, claim 7 rationale, and claim 11 is rejected on that basis.


Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.















 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154